Title: Brown & Robertson to Thomas Jefferson, 26 August 1811
From: Garland, Mr.,Brown & Robertson
To: Jefferson, Thomas


          
                  Sir 
                   
                     Lynchburg 
                     26 Augt 1811
          
		  
		  Yours of 21st Inst is at hand and observe the contents we make no doubt but that you will do us impartial Justice and make such payments towards our claims as justice requires—I take the liberty in behalf of Mr Robertson who is absent to return our thanks for your past custom and hope to merit a continuance of your favours—with due respt we remain Yo mo obt
          hm sertB & Robertson
		   
		  ⅌ 
                   Garland
        